                                            Case 4:21-cv-05950-HSG Document 15 Filed 08/25/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN SHERMAN,                                       Case No. 21-cv-05950-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9              v.

                                  10     LAKE COUNTY JAIL, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Lake County Jail, has filed a pro se action pursuant to 42 U.S.C.

                                  14   § 1983. His complaint (Dkt. No. 9) is now before the Court for review under 28 U.S.C. § 1915A.

                                  15   Plaintiff has been granted leave to proceed in forma pauperis in a separate order.

                                  16                                              DISCUSSION

                                  17   A.      Standard of Review

                                  18           A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  19   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  20   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  21   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  22   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  23   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d

                                  24   989, 993 (9th Cir. 2020).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                  27   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                  28   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).
                                            Case 4:21-cv-05950-HSG Document 15 Filed 08/25/21 Page 2 of 4




                                   1   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   2   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   3   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   4   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   5   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   6   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   7   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   8   U.S. 42, 48 (1988).

                                   9   B.      Complaint

                                  10           Plaintiff has brought suit against Lake County Jail doctor Philip. The complaint makes the

                                  11   following allegations. Plaintiff has restless leg syndrome which causes him excruciating pain and

                                  12   painful leg cramps; he has a weak immune system; and he has been diagnosed with MRSA.
Northern District of California
 United States District Court




                                  13   Plaintiff is concerned that he will catch COVID-19 while housed at Lake County Jail because the

                                  14   jail has a high death rate and the number of COVID-19 cases is the highest percentage in

                                  15   California. Plaintiff also has a severe rash on his eyes, chins, elbow and neck from the cleaning

                                  16   solution used which Plaintiff alleges that “they” have refused to treat. Plaintiff also has an ear

                                  17   infection that “they” cannot treat him for. Plaintiff seeks to be released from custody so that his

                                  18   primary care physician Dr. Batat can successfully address these issues.

                                  19           Deliberate indifference to an inmate’s serious medical needs violates the Eighth

                                  20   Amendment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976) (deliberate indifference to prisoner’s

                                  21   serious medical needs violates Eighth Amendment’s proscription against cruel and unusual

                                  22   punishment). McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled in part on other

                                  23   grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A

                                  24   determination of “deliberate indifference” involves an examination of two elements: the

                                  25   seriousness of the prisoner’s medical need and the nature of the defendant’s response to that need.

                                  26   See McGuckin, 974 F.2d at 1059. A “serious” medical need exists if the failure to treat a

                                  27   prisoner’s condition could result in further significant injury or the “unnecessary and wanton

                                  28   infliction of pain.” McGuckin, 974 F.2d at 1059 (citing Estelle, 429 U.S. at 104). The existence
                                                                                         2
                                          Case 4:21-cv-05950-HSG Document 15 Filed 08/25/21 Page 3 of 4




                                   1   of an injury that a reasonable doctor or patient would find important and worthy of comment or

                                   2   treatment; the presence of a medical condition that significantly affects an individual’s daily

                                   3   activities; or the existence of chronic and substantial pain are examples of indications that a

                                   4   prisoner has a serious need for medical treatment. Id. at 1059-60 (citing Wood v. Housewright,

                                   5   900 F.2d 1332, 1337-41 (9th Cir. 1990)). A prison official is deliberately indifferent if he knows

                                   6   that a prisoner faces a substantial risk of serious harm and disregards that risk by failing to take

                                   7   reasonable steps to abate it. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The prison official

                                   8   must not only “be aware of facts from which the inference could be drawn that a substantial risk of

                                   9   serious harm exists,” but he “must also draw the inference.” Id. If a prison official should have

                                  10   been aware of the risk, but was not, then the official has not violated the Eighth Amendment, no

                                  11   matter how severe the risk. Gibson, 290 F.3d at 1188. However, for the reasons stated below,

                                  12   Plaintiff has failed to state a cognizable Eighth Amendment claim.
Northern District of California
 United States District Court




                                  13           First, the complaint does not specifically link defendant Philip to any of the alleged

                                  14   constitutional violations.

                                  15           Second, the use of the general pronoun “they” fails to identify which specific prison

                                  16   officials denied Plaintiff medical care for his rash and for his ear infection.

                                  17           Third, the allegations are too conclusory to state a cognizable Eighth Amendment claim.

                                  18   Plaintiff simply lists various health issues and makes the general assertion that “they” have refused

                                  19   to treat him.

                                  20           Because it appears possible that Plaintiff may be able to correct the above deficiencies, the

                                  21   Court DISMISSES the complaint with leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1130

                                  22   (9th Cir. 2000); see also Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003).

                                  23           In preparing an amended complaint, Plaintiff should identify the person(s) who violated his

                                  24   constitutional right(s), describe what this (these) person(s) did or did not do that constituted a

                                  25   violation of his right(s), and state where and when the violation occurred. Plaintiff should not

                                  26   refer to the defendants as a group (e.g. “the defendants” or “they”). Plaintiff is cautioned that

                                  27   there is no respondent superior liability, or supervisory liability, under Section 1983, i.e. no

                                  28   liability under the theory that one is liable simply because he supervises a person who has violated
                                                                                          3
                                          Case 4:21-cv-05950-HSG Document 15 Filed 08/25/21 Page 4 of 4




                                   1   a plaintiff’s rights. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). When a named

                                   2   defendant holds a supervisory position, the causal link between him and the claimed constitutional

                                   3   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979).

                                   4   Vague and conclusory allegations concerning the involvement of supervisory personnel in civil

                                   5   rights violations are not sufficient to state a claim. See Ivey v. Board of Regents, 673 F.2d 266,

                                   6   268 (9th Cir. 1982). Fed. R. Civ. P. 8 requires more than naked assertions devoid of further

                                   7   factual enhancement. Plaintiff should identify how defendant Philip (or other prison officials)

                                   8   failed to take reasonable steps to address his serious medical needs and, if medical treatment was

                                   9   provided, why this treatment was insufficient.

                                  10                                             CONCLUSION

                                  11          For the foregoing reasons, the complaint is dismissed with leave to amend. Within twenty-

                                  12   eight (28) days of the date of this order, Plaintiff shall file an amended complaint that addresses
Northern District of California
 United States District Court




                                  13   the identified deficiencies. The amended complaint must identify at least one defendant by name.

                                  14   The amended complaint must include the caption and civil case number used in this order, Case

                                  15   No. C 21-5950 HSG (PR) and the words “AMENDED COMPLAINT” on the first page. If using

                                  16   the court form complaint, Plaintiff must answer all the questions on the form in order for the

                                  17   action to proceed. An amended complaint completely replaces the previous complaints. See

                                  18   Lacey v. Maricopa Cnty., 693 F.3d 896, 925 (9th Cir. 2012). Accordingly, Plaintiff must include

                                  19   in his amended complaint all the claims he wishes to present and all of the defendants he wishes to

                                  20   sue, and may not incorporate material from the prior complaint by reference. Failure to file an

                                  21   amended complaint in accordance with this order in the time provided will result in dismissal of

                                  22   this action without further notice to Plaintiff. The Clerk shall include two copies of the court’s

                                  23   complaint form with a copy of this order to Plaintiff.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 25, 2021

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
                                                                                         4
